Douglas, J.,
concurring. As detailed more fully in the recitation of facts in the majority opinion, this case involves publications which occurred during the course of reporting a political campaign — a race for the office of Mayor of Garfield Heights. While I agree with the language of the majority opinion regarding the standards applicable generally to a motion for a directed verdict, I write separately to express my concerns which, to me, emanate from the first paragraph of the syllabus of the opinion and from some of the language contained therein.
It seems clear to me that today we have made yet another concession to libel by using the terms “reasonable jury,” “totality of the circumstances,” “existence of actual malice,” and, especially, “convincing clarity.” With the use of such terms, we make each libel case brought by a public official or public person potentially a jury question or, at the least, a call by a judge or a panel of judges to determine whether information regarding public figures and their public-related activities should have been printed.
I suspect that most of us could agree on what is a “reasonable jury.” It is, of course, one that finds in our favor or in accordance with the way in which we think a given case should have been resolved. Conversely, is any jury that finds contra these positions an “unreasonable jury?” By today’s test we must now determine in each libel case what a “reasonable jury” might conclude. Who decides this question? Why judges — of course!
*96Likewise do I find, in 'public-figure libel cases, difficulty with a test of “totality of the circumstances.” Again, circumstances that may be important to one judge to include in the “totality” may not be so important to another judge called upon to decide a particular libel case. This difficulty is magnified when such terms are applied to find the “existence of actual malice.” “Malice” is a malleable, supple, abstract, elusive, hard to prove or disprove concept. To say that all of this now must be determined by a standard of “convincing clarity,” an obviously subjective standard easily open to differing judgments, in deciding a defendant’s motion for a directed verdict in a libel action brought by a public official, invites, in my judgment, each such libel action to proceed at least to the directed verdict stage in the judicial process.
To accept such a proposition is to clothe ourselves with the authority to make such decisions and thereby concedes that there is some right to censor such publications. The very act of saying that we will decide if some specific public comment about a public figure concerning public activity should or should not have been printed is already an act of censorship. As has often been quoted, democracy calls for robust, wide-open debate about public issues. What we add, even unintentionally, to the field of libel, we subtract from the arena of debate. Such decisions as to what, when and how to publish are better left to editors — not judges. It would be better for us to just accept, rather than to continually try to explain, the First Amendment to the United States Constitution (as made applicable to the states by the Fourteenth Amendment) which states, in pertinent part, that there should be no law made “* * * abridging the freedom of speech, or of the press * * *.” Censorship is contagious — and can become habit-forming.
What the case before us involves, and what I have hereinbefore said, concerns alleged defamatory statements about public figures involved with public business. Of course, the Constitution does not protect defamatory statements directed against the private conduct of a public official or a private citizen. Such defamation has nothing to do with the political consequences of a self-governing society. Liability assessed for defamation concerning private matters does not abridge the First Amendment freedoms of speech or press and thus must be judged by a different standard. That, however, is clearly not what we have here.
The alleged defamation complained of in the case before us took place in the course of reporting a political campaign. Much of the publishing about which appellee complains was the reporting and quoting from a press release of a party interested in the election. We need no extensive voyage through the law of libel — New York Times Co. v. Sullivan (1964), 376 U.S. 254, and its progeny — to decide this case. Can there really be any question that such reporting is protected by the First Amendment as a matter of law? Is it not cases like this that should be dismissed on the pleadings or, at the latest, on summary judgment, in order to protect against the “chilling effect” to which we give so much lip service?
*97Compare what was reported by the Garfield Heights Leader in this case with that which was said about some of our historical political figures as set forth in Desert Sun Pub. Co. v. Superior Ct. (1979), 97 Cal. App. 3d 49, 51, 158 Cal. Rptr. 519, 520-521:
“In New York Times Co. v. Sullivan, 376 U.S. 254 at page 270 [11 L. Ed. 2d 686 at page 701, 84 S. Ct. 710, 95 A.L.R. 2d 1412], the Supreme Court observed that this country has ‘a profound national commitment to the principle that debate on public issues should be uninhibited, robust, and wide-open, and that it may well include vehement, caustic, and sometimes unpleasantly sharp attacks on government and public officials.’
“This ‘profound national commitment’ encompasses the constitutionally protected right not only to make responsible, but also to make irresponsible charges against those in or seeking public office. It is an essential part of our national heritage that an irresponsible slob can stand on a street corner and, with impunity, heap invective on all of us in public office. At such times the line between liberty and license blurs. However, our dedication to basic principles of liberty and freedom of expression will tolerate nothing less. The alternative is censorship and tyranny.
“Our political history reeks of unfair, intemperate, scurrilous and irresponsible charges against those in or seeking public office. Washington was called a murderer, Jefferson a blackguard, a knave and insane (Mad Tom), Henry Clay a pimp, Andrew Jackson a murderer and an adulterer, and Andrew Johnson and Ulysses Grant drunkards. Lincoln was called a half-witted usurper, a baboon, a gorilla, a ghoul. Theodore Roosevelt was castigated as a traitor to his class, and Franklin Delano Roosevelt as a traitor to his country. Dwight D. Eisenhower was charged with being a conscious agent of the Communist Conspiracy.”
By comparison, what the Garfield Heights Leader published in this case pales into insignificance. Each of us in public life has found, on occasion, the press to be arrogant, tyrannical, abusive and sensationalist, just as we have found it to be incisive, probing and informative. Whatever we have found it to be in the past, to the degree that we value our freedom and our right to know, we must ensure that the press remains free. Accordingly, I concur in the judgment of the majority.